
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6324
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 20, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To reduce the number of nonessential
		  vehicles purchased and leased by the Federal Government, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cutting Federal Unnecessary and
			 Expensive Leasing Act of 2012 or the Cutting FUEL Act.
		2.Reduction of the
			 number of nonessential vehicles purchased and leased by the Federal
			 Government
			(a)Review of
			 nonessential vehicle purchaseThe Director of the Office of
			 Management and Budget, in consultation with the head of the relevant Executive
			 agency, shall complete each of the following:
				(1)Determine the
			 total dollar amount obligated by each Executive agency to purchase civilian
			 vehicles in fiscal year 2010.
				(2)Determine the total dollar amount obligated
			 by each Executive agency to lease civilian vehicles in fiscal year 2010.
				(3)Determine the total number of civilian
			 vehicles purchased by each Executive agency in fiscal year 2010.
				(4)Determine the total number of civilian
			 vehicles leased by each Executive agency in fiscal year 2010.
				(5)Determine the
			 total dollar amount that would be 20 percent less than the dollar amount
			 determined under paragraphs (1) and (2) for each Executive agency.
				(b)Reduction of
			 nonessential vehicle purchaseFor each of fiscal years 2013 through 2017,
			 each Executive agency may not obligate more than the dollar amount identified
			 pursuant to subsection (a)(5) to purchase and lease civilian vehicles.
			(c)SharingThe Administrator of General Services shall
			 ensure that an Executive agency may share excess or unused vehicles with
			 another Executive agency that may need temporary or long-term use of additional
			 vehicles through the Federal Fleet Management System.
			(d)National
			 security exceptionThe limits
			 on the purchase and procurement of vehicles provided in this section shall not
			 apply to the purchase or procurement of any vehicle that has been determined by
			 the President to be essential for reasons of national security.
			(e)DefinitionsIn
			 this section:
				(1)Civilian
			 vehicleThe term
			 civilian vehicle means a vehicle that is not used for purposes of
			 military combat, the training or deployment of uniformed military personnel, or
			 such other uses as determined by the Director of the Office of Management and
			 Budget, in consultation with the Administrator of General Services.
				(2)Executive
			 agencyThe term Executive agency has the meaning
			 given that term under section 105 of title 5, United States
			 Code.
				
	
		
			Passed the House of
			 Representatives September 19, 2012.
			Karen L. Haas,
			Clerk
		
	
